                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.     LA CV19-09050 JAK (FFMx)                                       Date    March 9, 2020
    Title        Colorado Seasons, Inc. v. Daniel R. Friedenthal, et al.





    Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                      Cheryl Wynn                                            Lisa Gonzalez
                      Deputy Clerk                                   Court Reporter / Recorder
               Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                    Stephen L. Thomas                                      Shannon L. Santos
                       Jay J. Elliott                                      T. John Fitzgibbons

    Proceedings:             PLAINTIFF’S MOTION TO REMAND TO STATE COURT (DKT. 17)


The motion hearing is held. The Court states its tentative views that it is inclined to deny Plaintiff’s
Motion to Remand to State Court (the “Motion”). Counsel address the Court. Plaintiff’s Counsel states a
potential plan to file a motion to dismiss without prejudice if the Motion is denied, and refile the action in
the Superior Court without initially naming the diverse defendants, and later seeking to amend the
complaint to add them. Because the Court does not accept oral motions, it does not address this
statement, but states that if Plaintiff elects to seek such relief, it should do so through a written motion
filed at an appropriate time. The Court takes the Motion UNDER SUBMISSION and a ruling will be
issued. The Court reminds the parties of the March 30, 2020 scheduling conference and the March 20,
2020 deadline to file a Joint Rule 16(b)/26(f) Report, which require discussion as to issues that are
pertinent to efficient and appropriate pretrial processes in this matter whether it proceeds here or in the
Superior Court.

IT IS SO ORDERED.



                                                                                                  :        17

                                                              Initials of Preparer     cw




                                                                                                      Page 1 of 1

